Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the structural elements (e.g., transmission point, receiving point, underwater mobile carrier, and others) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be 

Specification
The disclosure is objected to because of the following informalities: symbol [w] bar is described on pg. 2 and defined by eq. 2b but is otherwise not used anywhere (e.g., to ultimately compute effective sound velocity as in eq. 1?). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the 
The instant specification describes obtaining slant distance from propagation time and benignly mentions ultra short/long baseline positioning systems, however is depth obtained by acoustic positioning, depth/pressure meter, line with encoder wheel, or some other apparatus? Similarly, is angle obtained using phased array, signal strength, or sound source localization?
In summary, the claims should be clear concerning what is measured and what is calculated.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites both method and apparatus. MPEP 2173.05(p) II. Product and Process in the Same Claim states that “[a] single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.” The Examiner understands that a method claim often cannot help but recite structural 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see Ooishi (JP H095435 A) below.
Regarding claim 1, Ooishi discloses a method for determining an effective sound velocity in the deep sea, wherein the method is applied to an apparatus for determining an effective sound velocity in the deep sea, the apparatus including a transmission point [sound waves are transmitted and received by the measuring device #1], a receiving point [sensor #5], and an underwater mobile carrier [fig. 1 shows #5 attached to vessel by unlabeled cable], the transmission point is installed on the sea surface [fig. 1 shows #1 on bottom of sea surface going vessel], a depth of the transmission point is unchanged [fig. 1 shows D1 and D from reference level of #1], the receiving point is installed on the underwater mobile carrier [fig. 1 shows sensor attached to vessel by unlabeled cable], a depth of the receiving point changes with movement of the underwater mobile carrier [fig. 1 shows sensor #5 with imaginary line drawn and D1/D increasing as Rh1/Rh horizontal distance is traversed], the underwater mobile carrier can measure a sound velocity profile between the transmission point and the receiving point and a horizontal distance between the transmission point and the receiving point [fig. 1 shows slant distance from #1 measuring device to #3 and #4 at different depths and horizontal distances; 0011 However, in water, the speed of sound is not constant under the influence of water temperature, pressure, salt concentration, etc., so that the sound ray propagates in a vertically curved state.; 0017 As described above, according to the first aspect, the position of the stationary object existing in the water from the stationary hull 
obtaining a transmission point depth at a moment k and a receiving point depth at the moment k [fig. 1 shows #1 measuring device at sea level with #3, #4, #5 at various depths D/D1];
obtaining a receiving point depth at a moment k + 1 and the horizontal distance between the transmission point and the receiving point [fig. 1 shows Rh and Rh1 horizontal distances];
determining a pitch angle between the transmission point and the receiving point according to the transmission point depth, the receiving point depth at the moment k + 1, and the horizontal distance between the transmission point and the receiving point [fig. 1 shows angle Ɵ0];
obtaining a sound velocity profile between the transmission point and the receiving point at the moment k + 1 [However, in water, the speed of sound is not constant under the influence of water temperature, pressure, salt concentration, etc., so that the sound ray propagates in a vertically curved state. Specifically, the incident angle to the stationary object 3 should actually be θ, but in the past it was calculated to be θ .sub.1 (= launch depression angle θ .sub.0 ) smaller than θ. since the position measurement has been performed in the depth difference, it is what was both error .sub.(D-D 1, Rh 1 -Rh) occurs in horizontal distance.];
obtaining a difference between the receiving point depth at the moment k and the receiving point depth at the k + 1 moment [0004];
Ooishi does not appear to teach determining an arithmetic average sound velocity variable quantity and a mean square arithmetic average sound velocity variable quantity […]; obtaining a depth difference between the receiving point and the transmission point at the moment k []; determining an arithmetic average sound velocity at the moment k + 1 and a mean square average sound velocity at the moment k + 1 […]; determining an n-order sound velocity function variable 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339. The examiner can normally be reached M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645



/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645